Citation Nr: 1527212	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for chronic otitis media, formerly rated as chronic otitis externa (referred to herein as "ear condition").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968, from August 1969 to August 1971, and from November 1972 to January 1990.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) dated October 2008 and June 2009.

In June 2013, the Board remanded the Veteran's appeal with instruction to obtain all outstanding medical evidence, schedule the Veteran for a VA examination for his ear condition, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in July 2013.

The Board finds that the VA examination was adequate to evaluate the Veteran's ear condition and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of June 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's ear condition is productive of the equivalent of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

2.  The Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for an ear condition, but not in excess thereof, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201, 6210 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated August 2008 and February 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Records from the Social Security Administration regarding the Veteran's disability benefits have also been obtained.

The Veteran was provided VA examinations in March 2009 for his ear condition and his TDIU claim, and in July 2013 for his ear condition.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim for an increased rating.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the Veteran's claim for TDIU, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the record contains sufficient competent medical evidence to decide the claim, and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

The Veteran claims a compensable rating for his ear condition, currently diagnosed as chronic otitis media and formerly diagnosed as chronic otitis externa.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Otitis externa is rated under 38 C.F.R. § 4.87, Diagnostic Code 6210.  The maximum rating of 10 percent is warranted for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  

Chronic suppurative otitis media, mastoiditis, cholesteatoma, or any combination thereof, are rated under 38 C.F.R. § 4.87, Diagnostic Code 6200.  The maximum rating of 10 percent is warranted during suppuration or with aural polyps.  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  

Chronic nonsuppurative otitis media with effusion is rated under 38 C.F.R. § 4.87, Diagnostic Code 6201.  Ratings are warranted solely on the basis of hearing impairment.

Peripheral vestibular disorders are rated under 38 C.F.R. § 4.87, Diagnostic Code 6204.  A rating of 30 percent is warranted for dizziness and occasional staggering, and a 10 percent rating is warranted for occasional dizziness.  Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing inmpairment or suppuration are to be separately rated and combined.

Other ratings are warranted for ear conditions on the basis of Meniere's syndrome, loss of auricle, malignant or benign neoplasms, perforation of the tympanic membrane, and tinnitus.

In rating hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

VA treatment records show that in June 2008, the Veteran denied experiencing hearing loss while being treated for an unrelated neck problem.  In October 2008, the Veteran sought treatment for pain in his right ear.  His right ear canal presented with a thick white exudate.  He was diagnosed with otitis media of the right ear and discharged.  While being treated for back and neck pain in December 2012, the Veteran was referred to an otolaryngologist for his ear condition.  In January 2009, the otolaryngologist found that the condition was not active on the day of treatment, and discussed future treatment possibilities with the Veteran.

The Veteran underwent a VA examination of his ear condition in March 2009.  The Veteran reported dizziness, balance problems when walking, yellow pus discharge from both ears, and aching pain in both ears.  Symptoms occur three times per year, lasting days.  He was treated with antibiotics and underwent surgery in 1988.  The Veteran denied tinnitus.  Upon clinical examination, the examiner found no current otitis externa, opining that the condition had resolved.  The examiner found mild sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
30
30
30
LEFT
20
15
25
25
21.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

The Veteran underwent a second VA examination of his ear condition in July 2013.  He reported episodes of severe right ear pressure and pain with the feeling of swelling around the ear.  The Veteran further reported recent onset of symptoms in the left ear within the prior 2 years.  Episodes were similar and characterized by pain, pressure, and subjective hearing loss.  The examiner characterized the Veteran's condition as a peripheral vestibular disorder, but did not note objective evidence supporting a peripheral vestibular condition.  An otoscopic examination revealed a moderate cerumen collection in the left ear canal that did not obstruct visualization of the tympanic membrane; otherwise both ears were normal.  The examiner found that the Veteran did not currently have otitis externa and did not exhibit visible ear canal swelling, dry skin, or discharge.  Based on the Veteran's symptoms and history, the examiner diagnosed a Eustachian tube dysfunction that caused intermittent-to-chronic otitis media.  The examiner stated that the symptoms from this disorder are moderately severe and persistent.  The examiner further stated that the Veteran's disorder would require prolonged treatment.

In an August 2013 statement, the Veteran stated that his condition caused him pain, discharge, and a feeling of pressure in the head.

The Board finds that the Veteran's ear condition warrants a 10 percent rating.  While the evidence is unclear whether the Veteran's condition can correctly be characterized as intermittent-to-chronic otitis media or chronic otitis externa, the Veteran's symptoms approximate the criteria for a 10 percent rating under either code (though not both, because no examiner has diagnosed two separate conditions).  A 10 percent rating is warranted for otitis media during suppuration, and a 10 percent rating is warranted for otitis externa for swelling, serous discharge, and itching requiring prolonged treatment.  The Board finds that, affording the benefit of the doubt to the Veteran, a 10 percent rating is warranted by the Veteran's reports of regular discharge, combined with the July 2013 VA examiner's opinion that the Veteran's symptoms are moderately severe and persistent, requiring prolonged treatment.

Higher ratings are not available for otitis media or otitis externa, absent associated complications not present here, or hearing impairment, discussed below.  There is no objective clinical evidence supporting a peripheral vestibular condition, and so a rating under Diagnostic Code 6204 is not warranted.  Furthermore, there is no evidence in the record of Meniere's syndrome, loss of auricle, malignant or benign neoplasms, perforation of the tympanic membrane, or tinnitus, so ratings for such conditions are not warranted.

Chronic otitis media with or without suppuration, under Diagnostic Codes 6200 and 6201, requires separate rating of any hearing impairment.  The March 2009 VA examination revealed mild sensorineural hearing loss manifested by a right ear speech recognition score of 92 percent and an average decibel loss of 30, which results in a numeric value of I. The Veteran's left ear speech recognition score of 88, when combined with the average decibel loss of 21.25, results in a numeric value of II. When those values are applied to Table VII, it is apparent that the Veteran's hearing loss was well under the compensable level under the provisions of 38 C.F.R. § 4.85.  Furthermore, the Veteran has never claimed hearing loss during the appeal period and indeed had denied current hearing loss in June 2008.  The Veteran reports intermittent hearing loss associated with episodes, but there is no documented evidence of such hearing loss, and in any event intermittent hearing loss is not separately compensable from the Veteran's ear condition.  The Board therefore finds that the Veteran's ear condition does not warrant a separate rating for associated hearing loss.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's ear condition.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's ear condition, including pain, discharge, pressure in the head, and loss of balance, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his ear condition is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in awarding a rating, the criteria for higher schedular ratings were considered, but the rating awarded was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Veteran claims TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities are rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Within the appeal period prior to December 5, 2011, the Veteran was service connected for seborrheic dermatitis and dyshidrosis of the hands, face scalp, chest, and back at 30 percent; asthmatic bronchitis at 30 percent; hypertension at 10 percent; mitral insufficiency associated with hypertension at 30 percent; degenerative disc disease of the lumbar spine with nerve root irritation of the left lower extremity at 20 percent; sinusitis at 10 percent; bilateral pes planus with degenerative arthritis at 10 percent; otitis externa/otitis media at 10 percent; and fracture of the right third finger at 0 percent.  His combined rating was 80 percent from June 25, 2008.  Effective December 5, 2011, the Veteran's combined disability rating became 100 percent.  Specifically, a May 2012 rating decision granted service connection for diabetes mellitus, with associated conditions of peripheral vascular disease in both lower extremities, peripheral neuropathy in both lower extremities, and bilateral cortical cataracts. 


The Board notes that service connection for degenerative disc disease was not in effect until November 2008, several months after the Veteran initially filed a TDIU claim.  Because the Board is granting TDIU, the Board's analysis will focus on the period prior to November 2008 and exclude analysis of the Veteran's degenerative disc disease.  The subsequent addition of service connected disabilities do not affect the Board's grant effective at the filing of the claim.

The Veteran's hypertension and associated mitral insufficiency had a combined rating of 40 percent.  The Veteran therefore meets the threshold for schedular TDIU of a combined rating of 70 percent or more with a single disability or combined associated disabilities at 40 percent or more.  See 38 C.F.R. § 4.16(a)(3).

According to the Veteran's August 2008 VA Form 21-8940 applying for TDIU, the Veteran worked full time from 1991 until 2008 for American Airlines.  He was a stock clerk working with aircraft parts.  In his August 2008 TDIU claim, the Veteran's representative stated that the Veteran is unable to work due to medical restrictions imposed during his latest medical visit.  He could only lift 10 pounds with his right arm and was unable to lift anything with his left arm which was in a sling.

The Veteran has submitted employment records, including a July 2008 form requesting an extended medical absence beginning in April 2008, subsequently granted in October 2008.  In a May 2008 form requesting leave under the Family Medical Leave Act, the Veteran's VA treating physician stated that the Veteran required leave because he suffered bulging discs in the neck with compression of the nerves associated with severe pain radiating into the left arm.  In a June 2008 letter, the Veteran's VA treating physician opined that the Veteran would never be able to return to his work, due to its requirements of heavy lifting, turning, and bending.  

In March 2009, the Veteran underwent a VA examination of his then-service-connected conditions, specifically seborrheic dermatitis and dyshidrosis, fracture of the third right finger, bilateral pes planus with degenerative arthritis, sinusitis, asthmatic bronchitis, mitral insufficiency, and hypertension.  The Veteran did not report any functional limitation from his seborrheic dermatitis and dyshidrosis, fracture of the third right finger, sinusitis, or hypertension.  The Veteran reported worsening pain the feet as a functional limitation of his bilateral pes planus, and limited exertion during flares as a functional limitation of his asthmatic bronchitis and mitral insufficiency.  The examiner opined that the Veteran's level of cooperation with the examination was suspect.  The examiner found that the effect of the Veteran's conditions on his usual occupation is not affected, and that the effect of the conditions on the claimant's daily activities is that they prevent him from participating in sports.

The Veteran's Social Security Administration (SSA) records, received by VA in August 2009, reflect that the Veteran successfully applied for disability benefits effective April 2008.  His primary diagnosis was disorders of the back, discogenic and degenerative.  The SSA found insufficient evidence to establish any secondary diagnoses.

The Board finds that the evidence is in equipoise as to whether the Veteran is rendered unemployable by his service-connected disabilities.  The Veteran has provided ample evidence of his inability to secure and maintain employment due to his medical condition.  The Board recognizes that there is a question as to whether the Veteran's unemployability is the result of his service-connected disabilities or his adverse reaction to prescribed medication.  The Board finds that there is insufficient evidence to determine that the Veteran's service-connected disabilities alone would not render him unemployable.  For these reasons, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for TDIU is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A 10 percent rating for chronic otitis media, formerly rated as chronic otitis externa, is granted, subject to the laws and regulations governing the payment of VA benefits.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


